DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A case management conference was scheduled on September 9, 2009, to consider Plaintiffs' appeal. On August 6, 2009, notice of the case management conference was sent to Plaintiffs' representative, Douglas G. McClenaghan (McClenaghan), at 11140 SW Barbur Blvd #100, Portland, OR 97219, which was the address provided to the court. The notice was not returned as undeliverable. McClenaghan did not appear at the case management conference, and there was no explanation for his failure to appear.
On September 9, 2009, the court sent McClenaghan a letter, which explained the importance of diligently pursuing an appeal. That letter was not returned as undeliverable. The letter advised McClenaghan that if he did not provide a written explanation by September 23, 2009, for his failure to appear, the court would dismiss Plaintiffs' appeal. As of this date, *Page 2 
McClenaghan has not contacted the court. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ____ day of September 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on September25, 2009. The Court filed and entered this document on September 25,2009. *Page 1